Title: Montagu Wilmot to Alexander McNutt and Associates: Two Land Grants, 31 October 1765
From: Wilmot, Montagu
To: Alexander McNutt and Associates


In the spring of 1764 Franklin’s English friend Richard Jackson aroused his interest in the possibility of acquiring land in Nova Scotia as a speculative investment and in the settlement of people from other colonies on it; above, XI, 186–7, 358–9. At about the same time or perhaps somewhat earlier, Alexander McNutt, an optimistic Virginian adventurer of Scotch-Irish descent who was actively engaged in projects of this nature, had made contact with John Hughes and other Philadelphians, perhaps including Franklin, and had interested some of them in organizing syndicates for this purpose. In the fall of 1764 McNutt arrived in Philadelphia to push forward his schemes, and before Franklin sailed for England in November he had committed himself to a share in a project under McNutt’s leadership.
The time was ripe because the home government had recently revised and expanded its program of granting townships of 100,000 acres in Nova Scotia and the newly acquired territories to groups of men willing to recruit prospective settlers and place them on such grants. Furthermore, as events were to prove, Governor Wilmot and at least a majority of his Council were eager to promote the growth of Nova Scotia, even to the extent of making lavish grants to a variety of speculators: British army officers who had served in the last war, inhabitants of the older colonies, and prominent residents of Nova Scotia itself, not omitting in the last category members of their own body.
Early in 1765 John Hughes and other interested Philadelphians sent young Anthony Wayne to Nova Scotia to survey desirable tracts and to negotiate for grants. McNutt, who had been in the province before, introduced him to the governor and the councilors; Wayne and others traveled about, crossing the Bay of Fundy to look at lands in what later became the province of New Brunswick but was then a part of Nova Scotia, and reported back from time to time to Hughes in Philadelphia. Though, like many others, he became disillusioned with McNutt, Wayne was unable to shake him off, and when Wilmot and the Council at last made grants to the Philadelphians, Alexander McNutt’s name (like Abou Ben Adhem’s under other circumstances) led all the rest.
The granting of land in Nova Scotia reached its frenzied climax during the last half of October 1765. Wilmot and his Council made township grants during this short period that totaled more than two and a half million acres in addition to other smaller but still substantial ones. The reason for this concentrated activity is clear: on November 1 the Stamp Act would go into effect and the expenses of the grantees would mount considerably. In addition to the ordinary fees paid to the governor and other officials, the stamped paper on which the necessary documents were to be written would cost the grantees of a 100,000-acre township a total of £15 16s. 3d.—not a prohibitive charge, it is true, but one to be avoided if possible.
On October 31, 1765, Governor Wilmot and his Council made three grants to syndicates involving chiefly residents of Philadelphia. One of these, for land at Pictou on the north shore of Nova Scotia proper, did not concern Franklin; the two in which he did participate were for tracts on the St. John River and the Petitcodiac River, respectively, in what is now the province of New Brunswick. It would be pleasant to extend this note with some account of the settlement and flourishing development of these two townships; the fact is that, although a few Pennsylvania families did migrate to the Petitcodiac, the promoters of both settlements failed to fulfill the stipulated terms of settlement and cultivation and their claims ultimately lapsed. The two grants, abortive though they finally proved to be, are recorded here in abstract form.

Grant No. 1.
Abstract: Montagu Wilmot, captain general and governor in chief of the Province of Nova Scotia or Acadie and its dependencies, with the advice and consent of his Majesty’s Council, gives, grants, and confirms to the 23 men listed below and in the proportions indicated, a tract of 100,000 acres more or less, with allowance for roads, etc. on the north side of the River St. Johns (sic), beginning at the southwest corner or boundary of lands granted to Beamsley Perkins Glazier and associates, thence to run north 11 degrees east, 12 miles on such lands, thence north 79 degrees west, 13 miles on ungranted land, thence south 11 degrees west, till it meets the said river, thence the several courses of the said river to the first boundary, together with all unopened mines excepting those of gold, silver and coals:
One equal undivided one-twelfth with all privileges, profits, commodities, and appurtenances to Alexander McNutt, his heirs and assigns forever; one equal undivided quarter of the remaining eleven-twelfths similarly to Matthew Clarkson, Edward Duffield, and Gerardus Clarkson, their heirs and assigns forever in severalty; a second equal undivided quarter of the remaining eleven-twelfths similarly to Benjamin Franklin, Anthony Wayne, John Hughes, and John Coxe, Jr., their heirs and assigns forever in severalty; a third equal undivided quarter of the remaining eleven-twelfths similarly to Isaac Caton, John Relfe, and James Caton, their heirs and assigns forever in severalty; and a fourth quarter of the remaining eleven-twelfths similarly to William Smith, Hugh Neil, Thomas Barton, William Moore, Joseph Richardson, John Hall, William Craig, Joseph Jacobs, John Bayley, Israel Jacobs, and Benjamin Jacobs, their heirs and assigns forever in severalty.
The terms and conditions of this grant are as follows:
1. Each grantee binds himself, his heirs, executors, and assigns to pay to the King, the commander in chief of the province, or any authorized agent, a free yearly quitrent of one farthing per acre for one half of the granted land, beginning at the expiration of five years from the date of the grant, and the remaining half to be payable after the expiration of ten years from the date of the grant. In case three years’ quitrents shall be in default and no distress is to be found on the premises, then the grant to each grantee in default shall be null and void.
2. Each grantee binds himself, his heirs and assigns to plant, cultivate, improve, or enclose one third of the granted premises within 10 years, another third within 20 years, and the remaining third within 30 years of the date of the grant, otherwise to forfeit such lands as shall not actually be under improvement and cultivation at the time the forfeiture is incurred.
3. Each grantee binds himself, his heirs, executors, and assigns to plant one rood (a quarter of an acre) for every 1000 acres with hemp within 10 years from the date of the grant and to keep planted the same or a like quantity of land during the successive years.
4. If any grantee fails to settle one fourth of the granted premises within one year after Nov. 30, 1765, in the proportion of one Protestant person for every 200 acres, a second fourth within two years, a third fourth within three years, and the remaining fourth within four years from the aforesaid date, the lands that remain unsettled shall be forfeited and revert to the Crown. The governor, lieutenant governor, or commander in chief may then at his pleasure regrant the land to any other person as if the present grant had not been made.
5. Whereas a representation has been made to the King on behalf of Alexander McNutt and his associates praying for a mitigation of the above terms, it is agreed that whatever easier or better terms than those here mentioned the King may allow to McNutt and his associates shall be the terms on which these lands are granted to the listed grantees and shall be annexed hereto.
Signed and sealed at Halifax, October 31, in the sixth year of his Majesty’s reign and in the year of our Lord 1765. By his Excellency’s command with the advice and consent of his Majesty’s Council. Richd. Bulkeley Secy. Endorsed: M. Wilmot No. 35: Dated Octr. 31st. 1765 Regd. Novr. 1st. 1765.

Grant No. 2.
Abstract: Except for the description of the lands granted, this document is virtually a verbatim repetition of Grant No. 1, listing the same grantees with the same proportionate grants, and stipulating the same five terms and conditions. The lands granted consist of 100,000 acres, with allowance for roads, etc., lying on the River Petitcoodiac (sic), beginning at the mouth of Panaccadie Creek on the northeast side of the said river, thence up the eastwardmost branch of the said creek to the northwest corner of lands granted to Charles Proctor, Esq., thence to run north II miles on ungranted lands, thence west 13 miles on ungranted lands, thence south on ungranted lands till it meets the said river, thence the several courses of the said river to the first mentioned boundary. The document is similarly signed, sealed, consented to, and attested, Oct. 31, 1765. Endorsed: M. Wilmot No. 30. Dated Octr. 31. 1765 Regd Novr. 1st. 1765.
